DETAILED ACTION
Introduction
This Non-Final Office Action is in response to the application with serial number 17/106,914, filed on November, 30, 2020.

Claims 1-7 are pending.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  The claims contain multiple sentences.  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See MPEP 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-7 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-7 are all directed to one of the four statutory categories of invention, the claims are directed to determining an overtourism score (as evidenced by the preamble of exemplary claim 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  The claims do not recite any additional elements outside of the scope of the abstract idea. In addition, the claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0187788 A1 to Botea et al. (hereinafter ‘BOTEA’).

Claim 1
BOTEA discloses a method for determining an entity's overtourism score, the method comprising: obtaining information identifying the entity and one or more types of data corresponding to the tourism of the entity (see ¶[0041] and [0059]; a predetermined occupancy level of a point of interest and real time load data for the point of interest) ; 
in response to obtaining information, calculating an overtourism score of the entity where the overtourism score represents the tourism situation of the entity (see again ¶[0041]; determine whether the point of interest is overcrowded using threshold load data set by local governing guidelines.  See also ¶[0002], [0051], [0069], and [0101]; out of own travelers.  The present invention is not limited to tourism).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2, 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0187788 A1 to BOTEA et al. in view of US 2015/0120392 A1 to Gharachorloo et al. (hereinafter ‘GHARACHORLOO’).

Claim 2
BOTEA discloses the method as set forth in claim 1.
BOTEA does not specifically disclose, but GHARACHORLOO discloses, further comprising determining a tourism percentile ranking for the entity using benchmarking of the overtourism score by comparing overtourism score for one or more entities in the same region or across the region (see ¶[0036]; when a traffic level for a point of interest outperforms or underperforms it relative ranking among other points of interest by a percentage, rank or traffic amount within a geographic area; provide a notification).
BOTEA discloses load balancing for points of interest that includes determining a ratio of capacity of actual persons to maximum number of persons that can be present at a point of interest.  GHARACHORLOO discloses a ranking of store locations that includes ranking points of interest based on traffic level.  It would have been obvious to rank points of interest as taught by GHARACHORLOO in the system executing the method of BOTEA with the motivation to compare travel sites (see GHARACHORLOO ¶[0028]-[0029], [0041] and [0045]).  

Claim 3
BOTEA discloses the method as set forth in claim 1.
further comprising generating recommendations, issues, alerts, and notifications based upon changes in overtourism score or primary/secondary factors, or overtourism score has significant differences in comparison with other similar entities in the same region or across the region (see ¶[0015] and [0036]; send notifications over the network with a suggested course of actions for the point of interest according to the ranking and analysis when a point of interest outperforms or underperforms among other points of interest).
BOTEA discloses load balancing for points of interest that includes determining a ratio of capacity of actual persons to maximum number of persons that can be present at a point of interest.  GHARACHORLOO discloses a ranking of store locations that includes ranking points of interest based on traffic level and providing notifications based on performance compared to other points of interest.  It would have been obvious to provide notifications as taught by GHARACHORLOO in the system executing the method of BOTEA with the motivation to communicate a suggested course of actions based on performance (see GHARACHORLOO ¶[0036]).  

Claim 6
BOTEA discloses the method as set forth in claim 1.
BOTEA does not specifically disclose, but GHARACHORLOO discloses, further comprising generating an interactive scorecard of overtourism score for the entity including score history, issues and alerts, all primary and secondary factors, and details of these factors impacting the overall score. The method also includes the presentation of the scorecard to the end user via an interactive user interface (see abstract and ¶[0015] & Figs. 3-7; generate a report according to identified feature components.  Provide notifications based on a ranking and analysis).


Claim 7
BOTEA discloses the method as set forth in claim 1.
BOTEA does not specifically disclose, but GHARACHORLOO discloses, further comprising processing of one or more types of data such as weather, environmental, tourist, demographics, public health, economical, accommodation, transportation, sociocultural, political, religious, events, tourist experience, and all other tourism information about the entity to calculate overall tourism score. The method also comprises all historical information for types of data related to the entity (see ¶[0029]; a supplemental data source may be configured to provide supplemental information indicative of demographics regarding residents and census information).
BOTEA discloses load balancing for points of interest that includes determining a ratio of capacity of actual persons to maximum number of persons that can be present at a point of interest.  GHARACHORLOO discloses a ranking of store locations that includes ranking points of interest based on traffic level that includes providing demographic information of residents in a point of interest.  It would have been obvious to provide demographics as taught by GHARACHORLOO in the system executing the method of BOTEA with the motivation to provide supplemental data about a point of interest.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0187788 A1 to BOTEA et al. in view of US 2002/0082806 A1 to Kaub (hereinafter ‘KAUB’).

Claim 5
BOTEA discloses the method as set forth in claim 1.
BOTEA does not specifically disclose, but KAUB discloses, further comprising normalizing the overtourism score based on one or more types of tourism data, type of entity, size of the entity, and specific conditions of the entity (see ¶[0016]; normalize traffic statistics for each state based on national data).
BOTEA discloses load balancing for points of interest that includes determining a ratio of capacity of actual persons to maximum number of persons that can be present at a point of interest.  KAUB, in the related art of traffic safety prediction, teaches normalizing traffic data for states based on national data.  It would have been obvious to normalize data based on geography as taught by KAUB in the system executing the method of BOTEA with the motivation to compare different locations (see KAUB ¶[0003], [0016] and [0097]; statistics can be compared to prior levels associated with acceptable quantity levels).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0187788 A1 to BOTEA et al. in view of US 2015/0120392 A1 to GHARACHORLOO et al. as applied to claim 1 above, and further in view of CN 106327639 A.

Claim 4
The combination of BOTEA and GHARACHORLOO discloses the method as set forth in claim 3.
further comprising monitoring of data associated and overtourism score based upon alerts generated by real-time scanning of tourism data (see abstract; a tourist flow monitoring system that alerts administrative staff to take safety measures and ensure safety).
BOTEA discloses load balancing for points of interest that includes determining a ratio of capacity of actual persons to maximum number of persons that can be present at a point of interest.  CN 106327639 A discloses tourist flow monitoring of a scenic area that includes monitoring tourist flow and providing alerts to ensure safety.  It would have been obvious to include the monitoring as taught by CN 106327639 A in the system executing the method of BOTEA with the motivation to ensure safety and limit tourists when the flow in a region reaches a preset number of people (see CN 106327639 A abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624